Case 8:20-cv-00394-WFJ-SPF Document 42 Filed 03/06/20 Page 1 of 2 PagelD 1278

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,

v.

KINETIC INVESTMENT GROUP, LLC and

MICHAEL SCOTT WILLIAMS, CASE NO.: 8:20-cv-394

Defendants, and

KINETIC FUNDS I, LLC,

KCL SERVICES, LLC d/b/a LENDACY,

SCIPIO, LLC, LF 42, LLC, EL MORRO

FINANCIAL GROUP, LLC, and KIH, INC.,

f/fk/a KINETIC INTERNATIONAL, LLC,

Relief Defendants.

ORDER GRANTING RECEIVER'S MOTION FOR AUTHORIZATION TO EMPLOY
INFORMATION TECHNOLOGY AND SUPPORT PERSONNEL

THIS CAUSE came before the Court on the Receiver’s (the “Receiver”) Motion for
Authorization to Employ Information Technology and Support Personnel (Doc. 38) (the “Motion’’).
With the Court having considered the Motion, and finding that cause exists to grant the Motion, it
is hereby ORDERED as follows:

1. The Motion is GRANTED.

2. The Receiver is authorized, nunc pro tunc to March 6, 2020, to employ Information

Technology and Support Personnel as set forth in the Motion and to assist the Receiver in fulfilling his

QB\62076293.1
Case 8:20-cv-00394-WFJ-SPF Document 42 Filed 03/06/20 Page 2 of 2 PagelD 1279

duties under the Order Appointing Receiver.
DONE and ORDERED this_C“Gay of ___ 4, 2020 in the Middle District of

Florida.

Ly zy

UNITEDATATES41STRICT COURT JUDGE

QB\62076293.1
